DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 13-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinya et al. (JP 2000197373).
Regarding claim 1, Kinya an apparatus comprising: an electronics module (electronic devices instead of oscillation device 19, see translation page 4); and  a resonant electric generator having a resonant frequency f0, the resonant frequency f0 being comparable to a vibrational frequency fvibration of diesel-powered mechanical equipment (the vibration source (10) outside the power generation device such as a car or train or other vehicle bodies, see translation, page 3), the resonant electric generator comprising: a magnet (the rotor 4 including permanent magnet) having an associated a magnetic field; a coil (16a) electrically coupled to the electronics module; and a resilient member (11) configured, when the apparatus (10) is vibrated at or around the resonant frequency f0, to cause relative oscillation of the coil (16a) and the magnet (14) so as to induce an electric current in the coil (16a) to thereby power the electronics module (19).
Regarding claim 4, wherein the resilient member (11) is coupled to the coil  (16a) such that vibration of the apparatus (10) causes relative oscillation of the coil (16a).
Regarding claim 5, wherein the resilient member (11) is coupled to the permanent magnet (14) such that vibration of the apparatus (10) causes relative oscillation of the permanent magnet (14).
Regarding claim 13, wherein the magnet (14) is a permanent magnet. 
Regarding claim 14, Kinya discloses a system comprising: mechanical equipment (10) that vibrates at a frequency fvibration in use; an apparatus attached to the mechanical equipment such that the apparatus also vibrates when the mechanical equipment is in use, the apparatus comprising: an electronics module (19); and  a resonant electric generator having a resonant frequency f0, the resonant frequency f0 being comparable to the vibrational frequency fvibration of the mechanical equipment (10), the resonant electric generator comprising: a magnet (14) having an associated a magnetic field; a coil (16a) electrically coupled to the electronics module (19); and a resilient member configured, when the apparatus is vibrated at or around the resonant frequency f0, to cause relative oscillation of the coil (16a) and the magnet so as to induce an electric current in the coil to thereby power the electronics module.
Regarding claim 18, wherein the mechanical equipment is powered by a diesel engine (vibration source such as a car or a train or other vehicle bodies, page 3).
Regarding claim 19, Kinya discloses a method comprising:
attaching an apparatus to mechanical equipment (10) that vibrates at a frequency fvibration in use, wherein the apparatus is attached to the mechanical equipment such that the apparatus also vibrates when the mechanical equipment is in use, the apparatus comprising:
an electronics module (19); and
a resonant electric generator having a resonant frequency f0, the resonant frequency f0 being comparable to the vibrational frequency fvibration of the mechanical equipment, the resonant electric generator comprising:
a magnet (14) having an associated a magnetic field; a coil (16a) electrically coupled to the electronics module (19); and a resilient member (11); using the mechanical equipment such that the mechanical equipment and the attached apparatus both vibrate at the vibrational frequency fvibration, thereby causing relative oscillation of the coil  (16a) and the magnet (14) so as to induce an electric current in the coil (16a); and powering the electronics module (19) with the induced electric current.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kinya et al. (JP 2000197373 A) in view of Dai et al. (CN 101399484 B).
Kinya discloses all the limitations as applied to claim 1 above, but is silent as to the resonant frequency is in the range of 30-200 HZ.
Dai discloses a vibrating energy harvester comprising low resonant frequency lower than 200 HZ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by using low resonant frequency less than 200 Hz as disclosed by Dai to use widely available material having natural resonant frequencies less than 200 HZ.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kinya et al. (JP 200197373) in view of Kurs et al. (US 9,369,182 B2).
Kinya discloses all the limitations as applied to claim 1, but is silent as to the resonant electric generator has a Q factor in the range of 5-15.
Kurs teaches the magnetic resonator has a Q factor greater than 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by making the Q factor greater than 10 as taught by Kurs, since it has been held that  when a prior art reference discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). 
Claims 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kinya et al. (JP 2000197373 A) in view of Allen et al. (US 2010/0101537.
Regarding claim 15, Kinya discloses all the limitations as applied to claim 14 above, but is silent as to fuel supply system.
Allen discloses a fuel supply for the mechanical equipment (100); and an actuator  (116) configured to control a supply of fuel from the fuel supply to the mechanical equipment: wherein an electronics module (124) is configured to control the actuator (116) by means of an electronic actuator control signal (136). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by controlling the fuel supply injection using an electronic controller as disclosed by Allen to efficiently control the fuel supply to the mechanical equipment.
Regarding claim 16, wherein the electronic actuator control signal  (136) is based on one or more of: a control signal received from a remote location by means of a wireless receiver of the electronics module; and a control schedule (look-up-table 406) stored in a memory (408) of the electronics module.
Regarding claim 17, wherein the electronics module is configured to control the actuator (116) to restrict the supply of fuel based on the received control signal (136).
Regarding claim 21, Kinya discloses all the limitations as applied to claim 19, but is silent as to fuel supply system.
Allen discloses an actuator (116) to control a supply of fuel from a fuel supply to the mechanical equipment (100); and an electronics module (124) controlling the actuator by means of an electronic actuator control signal (136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by controlling the fuel supply injection using an electronic controller as disclosed by Allen to efficiently control the fuel supply to the mechanical equipment.
Claims 6, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinya et al. (JP 2000197373 A) in view of Holgersson et al. (WO 2016/0978.
Regarding claim 6, Kinya discloses all the limitations as applied to claim 1 above, but is silent as to location monitoring module.
Holgersson discloses location monitoring sensor (60) that includes a GPS receiver, page 7 and line 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kinya by using location module including a GPS receiver as disclosed by Holgersson to determine the location of the mechanical equipment.
Regarding claim 20, further comprising: using the electronics module to collect data (such as location data) relating to the mechanical equipment.
Allowable Subject Matter
Claims 7-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747